DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A, claims 1-10, in the reply filed on 3/24/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/24/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 depends on claim 1 and recites “a second metal layer” in line 4 and “the metal layer” in line 5, while claim 1 also recites “a metal layer” in line 7. It is unclear what “the metal layer” recited in line 5 of claim 10 is being referred to, e.g. “a metal layer” recited in line 7 of claim 1 or “a second metal layer” recited in line 4 of claim 10.
Claim 10 also recites “a second metal layer” in line 4. It is unclear if there is a first metal layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bulovic et al. (US 2012/0186623) in view of Krasnov (US 2008/0105299).
Regarding claim 1, Bulovic et al. discloses a transparent photovoltaic device (fig. 1(b)) comprising: 
a transparent bottom electrode (see cathode 25, fig. 1(b), [0040] and table 1) coupled to the transparent substrate (DBR/BBAR); 
an active layer (see donor layer 23/acceptor layer 24) coupled to the transparent bottom electrode (25); and 
a transparent top electrode (see anode 22, fig. 1(b), [0040]) coupled to the active layer (23/24, see fig. 1(b)).
Bulovic et al. discloses the transparent photovoltaic device is characterized by an average visible transmission (AVT) greater than 25% (see [0037] and table 1).
Bulovic et al. discloses using other materials having suitable transparency and conductivity for the electrodes ([0040]). Bulovic et al. does not explicitly teach a transparent top electrode comprising seed layer and a metal layer coupled to the seed layer such that the sheet resistance of the top electrode is less than 100 Ohm/sq; nor do they teach using a transparent substrate coupled to the transparent bottom electrode. 
Krasnov discloses forming a metal layer (3, figs. 1-2, [0020]) on a high work function buffer layer (4, figs. 1-2), or charge selective layer, such as ITO, zinc oxide, tin oxide or the like ([0021]) to form a transparent electrode (or front electrode) having a sheet resistance of from about 2-50 ohms/square, more preferably from about 2-15 ohms/square, and most preferably from about 2-10 ohms/square ([0028]), wherein the buffer layer  (or charge selective layer 4) coupled to the active layer (5, figs. 1-2) and the metal layer (3) coupled to the buffer/charge selective layer (4, see figs. 1-2). Krasnov teaches such electrode would effectively extract generated charge carriers from the semiconductor device thereby improving efficiency of the device ([0005-0006]). The ranges about 2-50 ohms/square, 2-15 ohms/square, and 2-10 ohms/square are right within the claimed range of less than 100 ohm/sq.
Krasnov discloses using a transparent substrate (see glass superstrate 11, figs. 1-2) coupled to the bottom electrode (or back contact 7, figs. 1-2) to support the bottom electrode (7) and the active layer (or the semiconductor 5, see figs. 1-2, [0023]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the device of Bulovic et al. by incorporating a metal layer coupled to the anode (22) to form a top transparent electrode (or the front electrode) having a sheet resistance of  about 2-50 ohms/square, 2-15 ohms/square, or 2-10 ohms/square  and comprising a charge selective layer (anode 22) coupled to the active layer (22/23) and the metal layer, or replacing the anode (or front electrode 22) with a top/front electrode having a sheet resistance of about 2-50 ohms/square, 2-15 ohms/square, or 2-10 ohms/square and comprising a buffer/charge selective layer coupled to the active layer and a metal layer coupled to the buffer/charge selective layer as taught by Krasnov; because Bulovic et al. suggests using other materials having suitable transparency and conductivity for the electrodes ([0040]) and Krasnov teaches such top/front electrode would effectively extract generated charge carriers from the semiconductor device thereby improving efficiency of the device ([0005-0006]). In addition, it would have been obvious to one skilled in the art at the time the invention was made to modify the device of modified Bulovic et al. by incorporating a transparent substrate coupling to the transparent bottom electrode (25) to support the bottom electrode (25) and the active layer (23/24) as taught by Krasnov in the device of Bulovic et al. In such modification, the buffer layer/charge selective layer or the anode (22) such as ITO, zinc oxide, tin oxide corresponds to the claimed seed layer coupled the active layer.

Regarding claim 2, modified Bulovic et al. discloses a transparent photovoltaic device as in claim 1 above, wherein Krasnov discloses the seed layer (or the buffer layer 4) is deposited on the active layer (5) and the metal layer (3) is deposited on the seed layer (4, see figs. 1-2). 

Regarding claim 3, modified Bulovic et al. discloses the structural limitations of the transparent photovoltaic device as claim 1 above, the device of modified Bulovic et al. will display the characteristic/property of a ratio of the AVT to fraction of transmitted solar radiation (AVT/Tsol) is greater than 1.3 and less than or equal to 2.5 and the emissivity is less than 0.2 as claimed. See MPEP 2112. 

Regarding claims 4 and 5, modified Bulovic et al. discloses a transparent photovoltaic device as in claim 1 above, wherein both Bulovic et al. and Krasnov the seed layer (buffer/anode) is charge selective such as zinc oxide (ZnO, see [0040] of Bulovic et al., and [0021] of Krasnov). 

Regarding claim 6, modified Bulovic et al. discloses a transparent photovoltaic device as in claim 1 above, wherein Krasnov discloses the seed layer (or the buffer layer 4) has a thickness ranging from 10 to 1000Å (or 0.1 nm to 100 nm, see [0021]) and the metal layer (3) has a preferred thickness ranging from 40 to 200Å (or 4-20nm), 60-200Å (or 6-20nm), or 90-150Å (9-15nm, see [0020]), which are right within the claimed range of 3 nm to 30nm. 
Regarding claim 7, modified Bulovic et al. discloses a transparent photovoltaic device as in claim 1 above, wherein Krasnov further discloses including a nucleation layer (2, figs. 1-2) deposited on the metal layer (3, figs. 1-2) to improve the quality of the metal film, improve durability and reduce reflection to improve efficiency ([0008]). 
Modified Bulovic et al. in claim 1 above does not explicitly disclose including an anti-reflection layer deposited on the metal layer.
However, it would have been obvious to one skilled in the art at the time of the invention was made to modify the device of modified Bulovic et al. in claim 1 above by including an anti-reflection layer, or a layer for reducing reflection, as taught by Krasnov, because Krasnov teaches such layer would improve the quality of the metal layer, improve durability, reduce reflection thereby improve efficiency of the device ([0008]).

Regarding claim 8, modified Bulovic et al. discloses a transparent photovoltaic device as in claim 1 above, wherein Bulovic et al. discloses the active layer comprises a tandem cell connected through one or more charge recombination zones (fig. 8, [0050]).

Regarding claim 9, modified Bulovic et al. discloses a transparent photovoltaic device as in claim 1 above, wherein Bulovic et al. discloses the active layer is transparent in the visible wavelength range and exhibits selective absorption in the UV or NIR ([0037-0040]).

Regarding claim 10, modified Bulovic et al. discloses a transparent photovoltaic device as in claim 1 above, wherein Bulovic et al. discloses the transparent bottom electrode is similar to the top transparent electrode (see figs. 1(b), 7 and 8) and using other materials having suitable transparency and conductivity for the electrodes ([0040]).
Bulovic et al. does not disclose the transparent bottom electrode comprising a first transparent seed layer, a second metal layer deposited on the seed layer; and a second transparent charge selective layer deposited on the metal layer.
Krasnov discloses a transparent electrode comprising a first transparent seed layer (see nucleation layer 2, figs. 1-2, [0019]), a second metal layer (3, figs. 1-2, [0020]) deposited on the seed layer (2, see figs. 1-2), and a second transparent charge selective layer (see buffer layer 4, figs. 1-2, [0021]) deposited on the metal layer (3, see figs. 1-2). Krasnov teaches such electrode would effectively extract generated charge carriers from the semiconductor device thereby improving efficiency of the device ([0005-0006]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the device of modified Bulovic et al. by using the transparent electrode comprising the first transparent seed layer (2), a second metal layer (3) and a second transparent charge selective layer (4) as taught by Krasnov, because Bulovic et al. suggests using the same material as the top/front electrode for the bottom transparent electrode (see figs. 7 and 8) and other materials having suitable transparency and conductivity for the electrodes (see [0040]), and Krasnov teaches such electrode would effectively extract generated charge carriers from the semiconductor device thereby improving efficiency of the device ([0005-0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726